 1   EVAN R. MOSES, SBN 198099
     evan.moses@ogletreedeakins.com
 2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 3   400 South Hope Street, Suite 1200
     Los Angeles, CA 90071
 4   Telephone:    213.239.9800
     Facsimile:    213.239.9045
 5
     MICHAEL J. NADER, SBN 200425
 6   michael.nader@ogletree.com
     RABIA Z. REED SBN 317288
 7   rabia.reed@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 8   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 9   Telephone:   916.840.3150
     Facsimile:   916.840.3159
10
     Attorneys for Defendant
11   CROWN EQUIPMENT CORPORATION
12                            UNITED STATES DISTRICT COURT

13                           EASTERN DISTRICT OF CALIFORNIA

14 JOSHUA BROWN, BRYAN KRENK,                      Case No. 2:19-cv-02255-KJM-KJN
   MARTIN CASTANEDA, individually, and on
15 behalf of other members of the general public ORDER REMANDING TO STATE COURT
   similarly situated; MICHAEL LAYMAN,
16 individually, and on behalf of other members
   of the general public similarly situated and on
17 behalf of other aggrieved employees pursuant
   to the California Private Attorneys General
18 Act;,

19              Plaintiff,
20        v.
21 CROWN EQUIPMENT CORPORATION, an
   unknown entity; and Does 1 through 100,
22 inclusive,

23              Defendant.
24

25

26

27

28

                                             1
                                         ORDER
 1                                                 ORDER
 2          The Court has considered the Joint Stipulation and Request to Remand this Action to
 3 Sacramento County Superior Court (“Joint Stipulation”) filed by Plaintiffs Joshua Brown, Bryan

 4 Krenk, Martin Castaneda, and Michael Layman (“Plaintiffs”) and Defendant Crown Equipment

 5 Corporation (“Defendant”) (collectively, “the Parties”). With good cause appearing, and pursuant

 6 to the Joint Stipulation, it is ORDERED that the Parties’ Joint Stipulation is GRANTED and the

 7 Court remands this Action (ED Cal. Case No. 2:19-cv-02255-KJM-KJN) in its entirety to

 8 Sacramento County Superior Court for further proceedings, without prejudice to Defendant’s right

 9   to remove the case at a later date if Defendant receives information or other paper from which it
10   may be ascertained that the case is removable, and Plaintiffs’ right to challenge any such later
11   removal.
12          IT IS SO ORDERED.
13   DATED: April 13, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                                    ORDER
